Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 19th of July 2021.
No claims were amended.
Claims 8-20 were previously cancelled.
Claims 1-7 are currently pending and have been examined.

Response to Arguments
With regard to the limitations of claims 1-7, Applicant argues “…the claims are not directed to those judicial exceptions…” and further argues “…For example, the electronic trading system of the claims enables a user to defining a position risk pool in a trading interface before any order message, much less a judicial exception as alleged…Applicant maintains that the claims are directed to specific features and functionality of electronic trading system …” The Examiner respectfully disagrees. First of all, the concept of “defining a position risk pool” is part of the abstract idea and cannot be any improvement to specific features or functionality of electronic trading system. Therefore, the examiner maintain the rejection statement that the claims are directed to judicial exceptions. Applicant further argues “…The recited tool is not directed to an improvement to a business process or simple computing device but is instead directed to an improvement to electronic trading system such as the hybrid derivatives trading system found to be patent eligible in Smith. For these reason, the applicant maintains that the claimed subject matter of Smith and the case both relate to improvements to electronic trading systems…” The Examiner again respectfully disagrees. First of all, broadly mentioning Smith and stating that it “relates to improvements to electronic trading systems” does not convince the examiner that the claims are We conclude that claim 1 is “directed  to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of “defining, by a position risk pool, wherein the position risk pool defines a maximum risk position associated with the spread trading strategy based on a user-allotted risk quantity associated with the user; detecting an occurrence of the strategy activation event within one or more markets offering the first tradeable object and the second tradeable object; calculating a first price and a first quantity for a first order for the first tradeable object, wherein the first price and the first quantity are computed based on market conditions in the second tradeable object and the desired spread price for the spread trading strategy; monitoring a quantity for an open position of the user; calculating second quantity based on the first quantity and the quantity for the open position of the user; comparing the second quantity to the user-allotted risk quantity of the position risk pool;” This is an abstract idea of a certain method of organizing 
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. computing device, memory) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. computing system/trading manager) is recited at a high-level of generality such that they amount to no more than mere instructions (as modules) to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing system/trading manager) amount to no more than mere instructions (as modules) to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 2-7 further define the abstract idea that is present in independent claim 1 thus correspond to certain methods of organizing human activity as presented above. Claim 7 also includes an extra-solution activity of sending data combined with further defining of abstract idea. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 are directed to an abstract idea.  Thus, claims 1-7 are not patent eligible.  



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        09/29/2021